DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The supplemental amendments and remarks filed on 03/02/2021 are acknowledged and have been fully considered.  Claims 1-12 are pending and are now under consideration on the merits.  Claim 1 has been amended.
The previous rejections of claims 1-12 under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the 
	
Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejections below are maintained and modified as necessitated by the amendments filed on 03/02/2021.
Claims 1-3, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagami (US 2007/0238173; Pub. Oct. 11, 2007; Applicant IDS; Of Record) in view of Takayama (US 2007/0093513; Pub. Apr. 26, 2007; Applicant IDS; Of Record).
Regarding claim 1, Yamagami teaches corneal endothelial cells (CECs) are important in maintaining transparency of cornea and that CECs do not regenerate when injured.  Yamagami teaches corneal endothelial diseases such as bullous keratopathy are caused because density of CECs decreases and teaches conventional treatments are corneal transplant (par. [0002]).  Yamagami teaches the cornea comprises different types of cells, including corneal endothelial cells (6 in Fig. 8) and teaches methods to provide an implantable layer of cultured corneal endothelial cells (par. [0006]).   Yamagami teaches transplantation of the cultured human corneal endothelial cells into rabbits (par. [0054-0055]).  Yamagami teaches corneal transplantation (including Deep lamellar endothelial keratoplasty wherein CECs are transplanted) to treat CEC diseases such as bullous keratopathy (par. [0074]). 
Yamagami does not teach the administration of a Rho kinase inhibitor to the subject. 
Takayama teaches the administration of rho kinase inhibitors to subjects after corneal surgery, including post-keratoplasty operation (abstract, par. [0022]).  Takayama teaches the rho kinase inhibitor to be fasudil hydrochloride (1-(5-isoquinolinesulfonyl)homopiperazine) (par. [0020]).  Takayama teaches the subject to have undergone corneal surgery (intraocular surgery) and teaches the subject to be a 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Yamagami and administer Rho Kinase inhibitors such as fasudil hydrochloride (1-(5-isoquinolinesulfonyl)homopiperazine) to a subject suffering from bullous keratopathy and who had undergone corneal transplantation (a procedure in which corneal endothelial cells are transplanted) to treat the bullous keratopathy.  One of ordinary skill in the art would be motivated to do so because Takayama teaches the administration of the rho kinase inhibitors aids in recovery of corneal sensitivity, which occurs due to the corneal transplantation surgery. 
Regarding the limitations (in lines 4-6 of claim 1) “wherein the Rho kinase inhibitor and corneal endothelial cells promote cell adhesion of the corneal endothelium, thereby increasing cell density and treating the corneal endothelial dysfunction” are the intended outcome of the claimed method. Regarding the limitations “corneal endothelial dysfunction associated with low cell density in the corneal endothelium”, Yamagami teaches corneal endothelial dysfunctions such as bullous keratopathy have low corneal endothelial cell density (par. [0002]). Since the combination of Yamagami and Takayama teach a method of treating corneal endothelial dysfunction associated with low cell density (bullous keratopathy) by administering CECs and Rho kinase inhibitors, the method taught by Yamagami and Takayama would result in the same intended outcome as recited in lines 4-6 of claim 1.  Methods are defined by constituent steps, not by intended use or application.

Regarding claims 3 and 11, Yamagami teaches transplanting the cultured human corneal endothelial cells into rabbits (par. [0054-0068]) and teaches its methods is a feasible technique for use with eyes that have corneal endothelial dysfunction (par. [0078]).  Yamagami also teaches that corneal endothelial dysfunctions such as Fuchs dystrophy and bullous keratopathy are treated by transplanting corneal endothelial cells (par. [0002,0074]). Therefore it would have been obvious to one ordinary skill in the art at the time of the instant invention to transplant the cultured human corneal endothelial cells taught by Yamagami in keratoplasty transplantation methods to treat the eyes of human subjects suffering from corneal endothelial dysfunctions. The artisan would be motivated to do so because Yamagami teaches its methods were successful in transplantation in rabbits and teaches it is feasible to treat eyes suffering from corneal dysfunctions.
The teachings of Yamagami and Takayama renders claims 1-3, 9 and 11 obvious.

Claims 4-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagami in view of Takayama as applied to claims 1-3, 9 and 11 above and further in view of Tian et al., (Effects of the Rho kinase inhibitor Y-27632 and the phosphate inhibitor calyculin A on outflow facility in monkeys, Experimental Eye Research, 80: 215-225, 2005; Applicant IDS; Of Record).

However, Tian et al., teaches Y-27632 to be a Rho kinase inhibitor (pg. 216 col. 1 para. 2; Re. claim 5). Tian et al. disclose administration of Y-27632 to the eye of a monkey by intracameral exchange perfusion (which is intraocular perfusion) by formulating Y-27632 in a perfusion fluid (sec. 2.2 on pg. 216; Re. claims 4,6,8,10,12) and teaches that the outflow facility of the eye increases which decreases the intraocular pressure. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer Y-27632 as the Rho kinase inhibitor as taught by Tian et al., instead of fasudil hydrochloride in the methods of Yamagami/Takayama and administer Y-27632 via intracameral exchange perfusion instead of topical administration.  The artisan would be motivated to do so because the artisan would be substituting one Rho kinase inhibitor for another and substituting one mode of administration for another.
Regarding claim 7, Yamagami teaches transplanting the cultured human corneal endothelial cells into rabbits (par. [0054-0068]) and teaches its methods is a feasible technique for use with eyes that have corneal endothelial dysfunction (par. [0078]). Yamagami also teaches that corneal endothelial dysfunctions such as Fuchs dystrophy and bullous keratopathy are treated by transplanting corneal endothelial cells (par. [0002,0074]). Therefore it would have been obvious to one ordinary skill in the art at the time of the instant invention to transplant the cultured human corneal endothelial cells 
The teachings of Yamagami, Takayama and Tian renders claims 4-8, 10 and 12 obvious.

Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered but they are not persuasive.  Applicants argue that the instant claims are directed towards treating corneal endothelial dysfunctions associated with low cell density in the corneal endothelium wherein the corneal endothelial dysfunction is bullous keratopathy, corneal endotheliitis, corneal dysfunction associated with intraocular surgery, caused by intraocular pressure or caused by insufficient oxygen due to contact lenses and wherein the Rho kinase inhibitor promotes cell adhesion of the corneal endothelial cells to the corneal endothelium, thereby increasing cell density and treating the corneal endothelial dysfunction.  Applicants argue that the cited references Yamagami, Takayama and Tian do not teach a corneal endothelial dysfunction associated with low cell density and argue that this corresponds to a corneal endothelial dysfunction when the cells are less than 500 cells/mm2 (pg. 6 para 3).  Applicants argue that Yamagami and Takayama are directed to solving two different problems and one of ordinary skill would not have been motivated to combine the two references (see pg. 6 para. 4).  Applicants argue that .
These arguments are not persuasive because applicants argue against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant claim 1 has been amended to recite bullous keratopathy (a corneal endothelial dysfunction associated with low cell density) as one of the diseases that is treated by the instantly claimed method.  Yamagami teaches corneal endothelial diseases such as bullous keratopathy are caused because density of CECs decreases (par. [0002]).  Yamagami teaches corneal transplantation (including Deep lamellar endothelial keratoplasty wherein CECs are transplanted) to treat CEC diseases such as bullous keratopathy (par. [0074]).  Takayama teaches the administration of rho kinase inhibitors (including fasudil hydrochloride) to subjects after corneal surgery; including postkeratoplasty operation (endothelial cells are transplanted in keratoplasty surgery).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to administer Rho Kinase inhibitors to the patient suffering from bullous keratopathy who had undergone corneal transplantation and the artisan would be motivated to do so because Takayama teaches the administration of the rho kinase inhibitors aids in recovery of corneal sensitivity after corneal surgery.  The combined teachings of Yamagami in view of Takayama teach a method for treating 
The effect of rho kinase inhibitors on corneal endothelial cells is an intrinsic property of the Rho kinase inhibitor and outcome that adhesion of corneal endothelial cells to the corneal endothelium is promoted thereby increasing cell density and treating the corneal endothelial dysfunction is an expected outcome when a Rho kinase inhibitor is added to corneal endothelial cells.  Yamagami in view of Takayama do teach administering corneal endothelial cells and a rho kinase inhibitor to the eye of a subject and the effects that applicants argue as unexpected would inherently occur in the methods of Yamagami/Takayama.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See MPEP 2145 II.

Double Patenting (Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent Application No. 14/879,658 and in view of Yamagami (US 2007/0238173; Of Record) and as evidenced by Kaufman (Journal of Royal Society of Medicine, 1980; Applicant IDS; Of Record)
Claims 1-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of co-pending Application No. 14/879,658. Although the conflicting claims are not identical, 
Regarding instant claim 1, co-pending claim 1 recites a method of treating a corneal endothelial dysfunction associated with intraocular surgery in a subject by the administering an effective amount of a Rho kinase inhibitor to the eye of the subject to treat the corneal endothelial dysfunction.
The co-pending claims do not recite the corneal endothelial dysfunction is associated with low cell density and do not recite administering corneal endothelial cells. However, it is common in the art to treat corneal endothelial dysfunctions caused by low cell density such as bullous keratopathy by surgical transplantation of healthy donor endothelial cells (see Yamagami par. [0002,0074]). Intraocular surgery and trauma causes a reduction in corneal endothelial cell loss (see Kaufman Fig. 2-6). It is obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the co-pending application and to treat corneal endothelial dysfunctions caused by low cell density in the eye by administering endothelial cells by surgical transplantation as taught by Yamagami and administer rho kinase inhibitors as taught by the co-pending claims. The artisan would be motivated to do so because the artisan is combining prior art elements according to known methods because both Yamagami and the co-pending claims teach methods/compositions to treat corneal endothelial dysfunctions.
Regarding instant claims 2, 5 and 9, the co-pending claims recite the Rho kinase inhibitor is fasudil (1-(5-isoquinolinesulfonyl)homopiperazine) or Y-27632 ((+)-trans-4-(1-aminoethyl)-1(4-pyridylcarbamoyl)cyclohexane) (see co-pending claims 2, 5 and 9).

Thus the entire scope of the instant claims is rendered obvious. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants request the double patenting rejection over co-pending application 14/879,658 be held in abeyance (pg. 7 last para).  A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657